DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over DeJesus (US 2020/0331653) in view of Woo (US 2014/0048438).
Dejesus discloses tape fastener 132 comprising: a tape strip having an adhesive material 138, 142 on a first side; a dividing strip 150 situated centrally along the tape strip to divide the tape strip into two parts; a first and second peel away layer 140 which respectively cover first and second sections 142, 138; see fig. 16, para. 85-87.  DeJesus does not directly disclose a joint peel and stick section as claimed.  However Woo teaches tape fastener 1 comprising: a tape strip having an adhesive material 7 on a first side; a dividing strip 9 situated centrally along the tape strip to divide the tape strip into two parts; a peel away layer 10 which covers first and second sections 41 when placed on package sidewall; see fig. 2, 7; para. 33.  Note that layers are disclosed with perforations 24 such that when central tab portion is peeled back the side sections remain adhered to the package.  While not directly disclosed as perforated, release liner 10 is formed in order to efficiently process and handle the layered tape device.  It would have been obvious to one of ordinary skill in the art to provide a release liner as taught by Woo including perforations as with joint peel and stick sections for desired removal of sections either separately or jointly in order to perform selective adhering to package portions at selective times if desired.  
Regarding claim 8, DeJesus is considered a kit comprising a box blank comprising a plurality of sides 118, 198, 192,194, 200 etc. and first part 142 not adhered to a side ie. 192, 194 etc. and second part 138 adhered to side 200 and first part 142 overhangs an edge of the box; dividing strip is considered to abut box edges at 234, 236 see figure 7; figure 10, etc.
Regarding claim 9, it is considered an obvious design choice to provide at least one other tape fastener to the kit of DeJesus for either a second tear opening in the same manner e.g. at a side location or as a separate back up in a manufacture process.  Note that mere duplication of parts is considered to involve only routine skill in the art. 
Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. Regarding the combination of DeJesus and Woo, DeJesus as noted in the Response, provides for two separate adhesive areas considered fully capable of exposure as claimed.  Note that the capability limitation “that can be peeled off separately or simultaneously from the first side” is considered ordinarily accomplished by a person/user of the device, similar to the disclosure of applicant’s invention.  Woo is relied upon to further demonstrate joint peel and stick sections formed together and the capability; perforations are discussed however not claimed as a distinguishing feature of the claimed invention.
Regarding claims 8-9, note that claims, during patent examination, must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999).  In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation'' consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.  Limitations not appearing in the claims cannot be relied upon for patentability; In re Self, 671 F.2d 1344, 1348 (CCPA 1982).  Particular embodiments appearing in the written description are not to be read into the claims if the claim language is broader than the embodiment; see Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed.Cir. 2004).  The negative limitation of “not adhered to a side of the at least two sides” is considered met as the box of DeJesus includes a plurality of sides as discussed above.  Note also consideration of overhanging and abutting relationships of elements.  The claims are not considered to define structural elements in combination with distinction over the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759